Case 3:20-cr-00013-NKM-JCH Document 50 Filed 09/11/20 Page 1 of 13 Pageid#: 147




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


 UNITED STATES OF AMERICA
                                                      Criminal No. 3:20-cr-00013-NKM-JCH
 v.

 TIMOTHY LITZENBURG


                GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

           The United States of America, by and through its attorneys, submits this memorandum in

 aid of the sentencing of Defendant Timothy Litzenburg.

      I.      Summary of the Government’s Sentencing Position

           The government respectfully requests that the Court impose a Guidelines sentence of 24

 months of imprisonment followed by one year of supervised release. The government’s sentencing

 recommendation represents the statutory maximum term of imprisonment for the offense of

 conviction, and appropriately takes into account the advisory Guidelines range, as well as the

 factors enumerated under 18 U.S.C. § 3553(a).

           The defendant’s offense conduct warrants the statutory maximum term of imprisonment.

 The defendant took advantage of his own clients and used them as pawns in an extortion scheme

 whose only goal was to enrich the defendant and other lawyers. The defendant has admitted that

 had he successfully extorted hundreds of millions of dollars, that money would never have been

 shared with his clients. In fact, the defendant exhibited a willingness to not only convert his

 clients’ potential claims for his own benefit, but also a willingness to work against his clients’

 interests by “tak[ing] a dive” and “asking the wrong questions” during a deposition, offering to

 not advise his clients of their potential claims while simultaneously using those potential claims
Case 3:20-cr-00013-NKM-JCH Document 50 Filed 09/11/20 Page 2 of 13 Pageid#: 148




 for his own personal gain, and asking for a consulting arrangement that would make it more

 difficult for his clients – to litigate their potential claims.

           Moreover, the defendant’s conduct does not reflect a momentary lapse in judgment, but a

 carefully planned scheme that unfolded over a number of months. The defendant’s scheme

 involved numerous threats communicated over the phone, through electronic mail, and during in-

 person meetings, a sham “consulting agreement” to use as cover for extortionate payments, and

 the establishment of a shell corporation to receive extortionate proceeds. A term of imprisonment

 of 24 months is also necessary to deter others in the legal profession who would seek to subvert

 the court system and abdicate their responsibilities to their own clients for personal gain. Neither

 the defendant’s personal characteristics nor his purported reputational harm suffered by being

 caught outweigh the need for a term of imprisonment of 24 months.

     II.      Factual Background

           During the entirety of the relevant period, the defendant was an active member of the

 Virginia bar specializing in mass torts actions on behalf of plaintiffs. The defendant claimed to

 specialize in litigation involving the herbicide Roundup, which was alleged to have caused cancer

 in certain users. At one point in late 2019, the defendant and his associate Daniel Kincheloe

 claimed to be representing 1,072 clients in Roundup litigation.

           Company 1 was a chemicals manufacturer, with facilities located all over the world.

 Company 2 was a publicly traded U.S. corporation listed on the NASDAQ exchange. In or around

 2018, Company 2 acquired Company 1.

           In September 2019, the defendant made his first contact with Company 1 when he

 transmitted a draft complaint to Company 1 on behalf of a purported client, M.S., whom the

 defendant claimed to represent.         The complaint alleged that Company 1 and other related




                                                      2
Case 3:20-cr-00013-NKM-JCH Document 50 Filed 09/11/20 Page 3 of 13 Pageid#: 149




 companies created several chemical compounds used by Monsanto to create Roundup, some of

 which the complaint alleged to be carcinogenic.

        Company 1 subsequently retained Attorney 1 and Attorney 2 to communicate with the

 defendant. Beginning in September 2019, the defendant communicated repeatedly with Attorney

 1 and Attorney 2 via telephone, email, and in person. During these communications, the defendant

 repeatedly demanded that he be hired as a “consultant” to Company 1 in exchange for (1) not

 telling his clients about Company 1’s possible legal exposure, and (2) not making any public

 statements about Company 1. For example:

        October 18th Call: On October 18, 2019, the defendant and Attorney 1 spoke by

 telephone. During the call, the defendant stated that as a first step, he wished to enter a settlement

 between one client and Company 1 for $5 million. Separate from the $5 million earmarked for

 resolving his one client, the defendant indicated that he wanted “consulting arrangements” for

 himself and his associates worth a total of $200 million. The defendant clarified that the $200

 million would not be used to resolve any of the potential lawsuits that could be brought by other

 plaintiffs. The defendant stated that the $200 million in “consulting” fees would not result in

 additional releases from litigation by those plaintiffs. The defendant also indicated that, instead of

 the consulting arrangement being with Company 1, he would also accept a consulting arrangement

 with Company 1’s parent company (Company 2).

        October 24th Email: On October 24, 2019, the defendant emailed Attorney 1 “in follow

 up to our discussion about the same.”1 In the email, the defendant demanded $5,000,000 to resolve

 the draft complaint related to his client. The defendant described resolving that single case as



 1 A redacted copy of the October 24 email is attached as Exhibit 1. The government has
 highlighted certain passages quoted herein.



                                                   3
Case 3:20-cr-00013-NKM-JCH Document 50 Filed 09/11/20 Page 4 of 13 Pageid#: 150




 “only a first step.” The defendant then said if the client’s case is resolved, “We would simply

 advertise and sign up more users of Roundup home products that contain [Company 1’s

 ingredients]. In fact, that is precisely our plan, absent some agreement to the contrary.” If

 Company 1 litigation commenced, the defendant wrote, “[t]his become [sic] an ongoing and

 exponentially growing problem for [Company 1], particularly when the media inevitably takes

 notice. The defense costs and cost to ultimately resolve the thousands or tens of thousands of

 cases would be well into the billions, setting aside the associated drop in stock price and reputation

 damage.”

        The defendant then suggested “a potential solution” that would avoid the costs associated

 with litigation, reputational damage, and a drop in stock price. Specifically, the defendant

 proposed that [Company 1] and the defendant “enter into a consulting arrangement with [Company

 1] or a related entity, or some other such relationship [sic],” that would “prevent my firm . . . from

 suing [Company 1].”       The defendant claimed that with such a “consulting arrangement,”

 “[Company 1] would weather the storm and avoid the parade of horribles I outlined in short form

 above.”

        The defendant continued in his email, “Our demand/proposal related to a consulting

 agreement with my firm and [his associate] is two hundred million ($200,000,000) to be shared by

 our firms. As I previously mentioned, please do not misconstrue this demand as indication that

 we would accept half that or less.” The defendant later described the $200 million “demand” as

 “a very reasonable price” compared to the “significant financial consequences to [Company 1] of

 a protracted and public ‘Roundup Two.’”




                                                   4
Case 3:20-cr-00013-NKM-JCH Document 50 Filed 09/11/20 Page 5 of 13 Pageid#: 151




         October 30th Call: On October 30, 2019, the defendant spoke telephonically with

 Attorney 1 and Attorney 2.2 At the beginning of the call, Attorney 2 mentioned that he appreciated

 the defendant emailing his demands; the defendant explained that Attorney 1 had insisted on it and

 that his initial response had been “Are you sure you want me to put all that down?”

         Later during the call, the defendant stated,

                 [T]he way that I guess you guys will think about it and we’ve
                 thought about it too is savings for your side. I don’t think if this gets
                 filed and turns into mass tort, even if you guys win cases and drive
                 value down . . . I don’t think there’s any way you get out of it for
                 less than a billion dollars. And so, you know, to me, uh, this is a fire
                 sale price that you guys should consider, uh, you know, for a limited
                 time.

 The defendant also confirmed that if he was given the $200 million, he would not be distributing

 it to his clients, nor would he be informing those clients of potential their ability to bring litigation

 against Company 1.

         When asked what he would do as part of the $200 million consulting arrangement, the

 defendant proposed a couple of ideas. First, he stated that he and his associates would discourage

 others from bringing suit if they were ever consulted on the viability of a lawsuit against Company

 1. Second, the defendant stated he could, in the guise of settling the first litigation, “ask the wrong

 questions” and “take a dive” during a deposition such that he would create a written record

 favorable to Company 1 on the issue of toxicological evidence that Company 1’s chemicals were

 carcinogenic. These ideas were repeated in subsequent conversations.




 2 Law enforcement recorded the call based on consent from Attorney 1 and Attorney 2. A partial
 transcript of the call is included as Exhibit 2. The government has highlighted certain passages
 quoted herein.




                                                    5
Case 3:20-cr-00013-NKM-JCH Document 50 Filed 09/11/20 Page 6 of 13 Pageid#: 152




        November 12th Meeting: On November 12, 2019, the defendant and his associate, Daniel

 Kincheloe, met with Attorney 1 and Attorney 2 in Charlottesville, Virginia.3 At the beginning of

 the meeting, the defendant suggested that Company 1 and Company 2 had been “been biting their

 nails for years over this, um, waiting to see, you know, if this problem is gonna come to a head.

 And we have brought the problem to a head, but only among the people in this room.” He then

 said that “what’s certain, uh, is that if we walk out of here today without a deal, and we, uh, you

 know, the [M.S.] case gets filed and gets served. And we’ve talked about the consequences.” The

 defendant added, “there is no billion dollar solution for this problem to you guys outside of us.”

        Later, the defendant stated that if litigation commenced, there was no way Company 1

 “gets out of it for less” than “[a] billion. Yeah. No, I mean, nuisance value, uh, defense lawyer

 fees, a hit in the stock when this gets filed and served, maybe the press conference, whatever.”

 The defendant then continued, “we can be, um, your biggest problem. Right now we’re your only

 problem or potential problem. . . . [O]r we can be an asset.”

        During the in-person meeting, the defendant again claimed the litigation he contemplated

 would have adverse effects on stock price.

                We walk out of here today, and you’re telling them, you know, “You
                are absolutely, absolutely making a quarter of a million, 500 million,
                billion plus dollar investment in a public relations nightmare.” You
                know, [inaudible] in a 40% stock loss coming off the top. And
                that…that’s what they’re deciding between is whether to avoid that,
                uh, or to buckle down for that. Uh, you know, there is no… I mean,
                I know you’re gonna have to call and tell your client. The client is
                gonna be understanding probably ‘cause they’re gonna be saying,
                “We don’t have to deal with this.” They’ve got a way bigger than a
                quarter million dollar investment in a…in a nightmare.




 3USPIS recorded the meeting consensually with audio and video. A partial transcript of the
 meeting is attached as Exhibit 3. The government has highlighted certain passages quoted herein.



                                                  6
Case 3:20-cr-00013-NKM-JCH Document 50 Filed 09/11/20 Page 7 of 13 Pageid#: 153




            Later in the meeting, the defendant and Kincheloe confirmed that the consulting agreement

 and payments would not be made to a victim fund or other account, but rather to the company

 “Golden Ratio LLC,” for which they were the beneficial owners.

            November 14th Email: The defendant continued to pursue the “consulting agreement”

 with Company 1 after the in-person meeting on November 12, 2019. On November 14, 2019, the

 defendant, copying Kincheloe, emailed Attorney 1 and Attorney 2 details about the structure of

 the purported “consulting relationship.”4        The defendant wrote that “[t]he price has been

 discussed” and stated that “full payment [was] contemplated on Jan 2, 2020.” The defendant

 suggested that the contract term “shall be for 40 years,” with the first five years “active” and the

 remaining “a far more passive role.” However, the defendant stated that even during those active

 years “I would expect the total active consulting to not amount to more than a few weeks per year.”

            The defendant continued such demands upon Company 1 until he was arrested in

 December 2019.

     III.      The U.S.S.G. Guidelines

            The government agrees that with the U.S. Probation Office’s calculation of the defendant’s

 advisory Guidelines as an adjusted offense level 34 and a criminal history of zero, which yields a

 recommended guidelines sentence of 151 to 188 months’ imprisonment. Given the statutory

 maximum of 18 U.S.C. § 875(d), the defendant’s maximum sentence is 24 months of

 imprisonment.

     IV.       Section 3553(a) Sentencing Factors

            The government’s recommended sentence of 24 months of imprisonment falls below the



 4 A redacted copy of the November 12 email is attached as Exhibit 4. The government has
 highlighted certain passages quoted herein.



                                                    7
Case 3:20-cr-00013-NKM-JCH Document 50 Filed 09/11/20 Page 8 of 13 Pageid#: 154




 151 to 188 months of imprisonment for a defendant with an adjusted offense level of 34, and is

 therefore presumptively reasonable. Gall v. United States, 552 U.S. 38, 51 (2007). Moreover, as

 set forth below, the factors enumerated in Section 3553(a) also support the Government’s

 sentencing recommendation of 24 months of imprisonment.

        A. The Offense Conduct

        The most appalling aspect of the defendant’s offense conduct was his willingness to work

 against his clients’ interests in pursuit of his own financial gain. All attorneys—not just those

 representing thousands of clients diagnosed with cancer—are necessarily entrusted by their clients

 with enormous discretion and responsibility. Rather than use that discretion and responsibility to

 advocate on behalf of his clients, the defendant instead used his clients’ potential claims to try and

 line his own pockets.

        First, the defendant’s entire scheme was designed to convert his clients’ potential claims

 to his own benefit. The basic premise of the defendant’s extortion scheme was that in exchange

 for a $200 million payment the defendant would not tell the public or his current or future clients

 that they had potential claims against Company 1. In other words, the defendant’s extortionate

 demand was that $200 million would not only buy his silence with respect to the public, but also

 his silence with respect to his own clients. Moreover, it matters not whether the defendant believed

 his clients had meritorious claims against Company 1 because the defendant’s conduct was

 outrageous under either scenario.      If the defendant did not actually believe his clients had

 meritorious claims, he still used those clients and his position as their attorney to threaten a




                                                   8
Case 3:20-cr-00013-NKM-JCH Document 50 Filed 09/11/20 Page 9 of 13 Pageid#: 155




 company and hurt its shareholders for his own gain. 5 If the defendant did believe his clients had

 meritorious claims, than the defendant was willing to take a payout in exchange for keeping

 information to himself that could be potentially valuable to 1,000 cancer patients—his own

 clients—who had entrusted him to look out for their best interests.

        Second, it is clear that the defendant was not going to distribute any of the millions of

 dollars Company 1 paid him as purported “consulting fees” to his existing clients. Indeed, the

 defendant has admitted as such. Instead, the defendant’s plan was to keep $50 million for himself,

 and split the remainder of the proceeds with other lawyers, including Kincheloe. The defendant’s

 scheme amounts to not only a breach of the defendant’s ethical and fiduciary duties as a lawyer,

 but a breach of basic civility and kindness one owes the vulnerable, i.e. cancer patients who would

 not even know that their own lawyer had obtained millions of dollars in their name.

        Third, the defendant showed a willingness to take specific acts that were intended to hurt

 his clients’ ability to bring claims. The defendant planned to use the “consulting agreement” with

 Company 1 to create a conflict of interest so he would no longer be able to represent clients who

 had claims against Company 1 once he received his millions of dollars. The defendant also stated

 he was willing to “take a dive” during a deposition of a toxicology expert identified by Company

 1, so that Company 1 could then use the deposition to defend against any potential future claims

 related to litigation against Company 1. Undoubtedly, these actions if carried out were squarely

 against his own clients’ interests.




 5 Since Company 1’s parent company, Company 2, was a publicly traded corporation, the ultimate
 victims of spurious public allegations aimed to cause a “stock drop” include pension funds,
 retirees, and others who place their savings in the stock market.



                                                 9
Case 3:20-cr-00013-NKM-JCH Document 50 Filed 09/11/20 Page 10 of 13 Pageid#: 156




         In sum, the brazen disregard the defendant showed to his clients in carrying out the scheme

  is appalling, and a black mark on the legal profession. Under any measure the defendant’s offense

  conduct is serious, and supports the government’s recommended sentence.

         B. History and Characteristics of the Defendant

         The government understands that there are some personal characteristics the defendant that

  may seek to offer as mitigation of the defendant’s conduct, and that the defendant has suffered

  significant reputational harm as a result of this prosecution. However, these factors do not

  outweigh the need for the imposition of a term of imprisonment. This is simply not a case

  involving a momentary lapse in judgment that could be explained by personal struggles, but instead

  a scheme that was carefully planned and executed over a period of months. The defendant did not

  just make a single threat in an email or phone call, but instead he made multiple threats over a

  significant period of time, and these threats were made during telephone calls, in electronic mail,

  and even during an in-person meeting. Just as concerning, the defendant took a number of steps

  to conceal his conduct from his own clients, he set up a shell corporation to receive proceeds from

  the scheme, and he continued his extortionate demands over a period of months, from September

  2019 until his arrest in December 2019.

         Moreover, the fact that the defendant has suffered reputational damage as a result of this

  prosecution is not a factor that should warrant a variance. It is true that the extent of the damage

  done to a defendant’s reputation will depend on whether the defendant has a reputation to begin

  with, and thus lawyers and other defendants convicted of white-collar crimes will as a general

  matter have further to fall than other defendants. But it is also true that “[c]riminals who have the

  education and training that enables people to make a decent living without resorting to crime are

  more rather than less culpable than their desperately poor and deprived brethren in crime.” United




                                                   10
Case 3:20-cr-00013-NKM-JCH Document 50 Filed 09/11/20 Page 11 of 13 Pageid#: 157




  States v. Stefonek, 179 F.3d 1030, 1038 (7th Cir. 1999). This defendant is well-educated, and grew

  up with a number of advantages in life, and was gainfully employed when he started the extortion

  scheme. To the extent that there are cases where reputational damage could serve in mitigation of

  imposing a term of imprisonment, this is not such a case. The defendant simply does not possess

  any unique characteristics that warrant a variance.

          C. Seriousness of the Offense and Need to Promote Respect for the Law

          In order for the sentence imposed in this case “to reflect the seriousness of the offense, to

  promote respect for the law, and to provide just punishment for the offense,” as well as “to afford

  adequate deterrence to criminal conduct” under Section 3553(a)(2), the Government believes that

  a sentence of incarceration is absolutely necessary. The legal system is a difficult and complex

  world, foreign to many clients who find themselves in need of an attorney. For this reason,

  attorneys like the defendant will always have the opportunity to abuse the legal system at the

  expense of their own clients, particularly where, as here, there is potential for significant financial

  gain. A sentence of 24 months of imprisonment in this case would serve as a powerful deterrent

  to those who would abuse the legal system to line their own pockets, and serve as a clear message

  to those who serve as officers of the Court that significant ethical lapses will be met with significant

  punishment.




                                                    11
Case 3:20-cr-00013-NKM-JCH Document 50 Filed 09/11/20 Page 12 of 13 Pageid#: 158




     V.     Conclusion

          For the reasons set forth above and others as may be presented at sentencing, the

   Government respectfully requests that the Court sentence Timothy Litzenburg to a term of

   imprisonment of 24 months, followed by one year of supervised release.



                                                    Respectfully Submitted,

                                                    DANIEL J. KAHN
                                                    ACTING CHIEF, FRAUD SECTION


                                                    /s/ Henry P. Van Dyck
                                                    L. Rush Atkinson
                                                    Henry P. Van Dyck
                                                    U.S. Department of Justice
                                                    Criminal Division, Fraud Section
                                                    1400 New York Avenue NW
                                                    Washington, DC 20005
                                                    202.305.7413
                                                    Lawrence.Atkinson2@usdoj.gov




                                               12
Case 3:20-cr-00013-NKM-JCH Document 50 Filed 09/11/20 Page 13 of 13 Pageid#: 159




                                  CERTIFICATE OF SERVICE

         I hereby certified on that on this 11th day of September, 2020, I filed the foregoing on ECF,

  which provides service on all counsel of record.


                                                       /s/ L. Rush Atkinson___
                                                       Assistant Chief, Fraud Section




                                                  13
